DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 3/3/2022, with respect to 112(a) rejection of claims 44, 45, 47-50 and 53-56 have been fully considered and are persuasive.  The 112(a) rejections of written description and enablement of the claims has been withdrawn. 
Applicant’s arguments, see pages 6 and 7, filed 3/3/2022, with respect to double patenting rejection of the claims have been fully considered and are persuasive.  The double patenting rejections of the claims has been withdrawn based on the receipt of the Terminal Disclaimer. 

Terminal Disclaimer
The terminal disclaimer filed on 3/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9760320 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
PRINT CONTROL APPARATUS, PRINTING SYSTEM, METHOD FOR CONTROLLING PRINT CONTROL APPARATUS, AND STORAGE MEDIUM TO SEND A SHUTDOWN INSTRUCTION FROM AN INFORMATION PROCESSING APPARATUS TO A PRINRER FROM A PRINT CONTROL APPARATUS, AND THE PRINT CONTROL APPARATUS EXECUTING SHUTDOWN PROCESSING AFTER RECEIVING A POWER SUPPLY STATE NOTIFICATION FROM A PRINTER, SENDING THE POWER SUPPLY NOTIFICATION TO THE INFORMATION PROCESSING APPARATUS AND RECEIVING A SHUTDOWN NOTIFICATION FROM THE PRINTER


Allowable Subject Matter
Claims 44, 45, 47-50 and 53-56 are allowed.
The following is an examiner’s statement of reasons for allowance: 


“wherein the printing apparatus starts the shutdown processing of the printing apparatus according to the shutdown instruction and transmits a power supply state notification to the print control apparatus, 
wherein the second communicator receives the power supply state notification and the first communicator transmits the power supply state notification to the information processing apparatus via the network, 
wherein, after the second communicator receives the power supply state notification, the second communicator receives a notification about the shutdown processing of the printing apparatus, from the printing apparatus. and then the -2-Amendment for Application No.: 15/674417 Attorney Docket: 10101629US03 controller executes the shutdown processing of the print control apparatus according to the notification”.

The above features were not found in any applied and/or cited prior art.  These aspects combined with the rest of the claim limitations overcome the prior art as a whole.  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ooba ‘139 discloses utilizing SNMP protocol when communicating with a MFP.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAD DICKERSON/Primary Examiner, Art Unit 2672